MEMORANDUM2
Alonzo Lee Taylor, Norwood Watson, Jr., and Edmond Woods, California state prisoners, appeal pro se the district court’s order denying their motion for reconsideration of the denial of their motion for return of funds. We have jurisdiction pursuant to 28 U.S.C. § 1291. We vacate and remand.
A comparison of the dates and amounts on the checks and the court of appeals docket sheets indicates that there may-have been an overpayment. The check issued on September 2, 1998, appears to have withdrawn a total of $75 from the accounts of Taylor, Watson, and Woods. The additional $8.53 is unaccounted for. This check cleared on September 9, 1998. The Ninth Circuit docket in the respective appeal, No. 98-16388, reflects receipt of a check on the same date and for the same amount. Specifically, the docket sheet indicates that the district court received partial payment of the appellate docket fee in the amount of $75 and notes the date September 9,1998.
In addition, the check issued on September 30, 1998 in the amount of $105, cleared on October 5, 1998. Similarly, the Ninth Circuit docket indicates that the district court received payment of the appellate docket fee about the same time, October 2, 1998. The relationship among these dates suggests a possible overpayment. The record before us does not reveal check identification numbers that indicate otherwise.
We remand for the district court to reconsider the appellants’ motion for reconsideration and the possible overpayment of docket fees.
VACATED and REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.